Exhibit 10.3

FORM OF

RESOLUTE ENERGY CORPORATION

RESTRICTED CASH INCENTIVE AWARD AGREEMENT

(Executive Officers)

 

This Restricted Cash Incentive Award Agreement (this “Agreement”) between
RESOLUTE ENERGY CORPORATION (the “Corporation”) and _______________
(“Participant”) is dated as of February 18, 2016 (the “Date of Grant”).

 

RECITALS

 

A.The Corporation has adopted the Resolute Energy Corporation 2009 Performance
Incentive Plan, as amended (the “Plan”);

B.The Plan provides for the granting of incentive awards to eligible persons as
determined by the Administrator; and

C.The Administrator has determined that Participant is a person eligible to
receive a restricted cash incentive award under the Plan and has determined that
it would be in the best interests of the Corporation to grant the award provided
for herein.

AGREEMENT

1.Restricted Cash Incentive Award.

(a)Grant.  Pursuant to the Plan and in consideration of employment services
rendered and to be rendered by Participant to the Corporation, Participant is
hereby awarded $_______ of restricted cash, which may be earned and paid in
accordance with Section 2 hereof (the “Restricted Cash”).  The Restricted Cash
is subject to the terms and conditions of the Plan and this Agreement.

(b)Plan Incorporated.  Participant acknowledges receipt of a copy of the Plan,
and agrees that, except as contemplated by Section 10 below, this award of
Restricted Cash shall be subject to all of the terms and conditions set forth in
the Plan, including future amendments thereto, if any, pursuant to the terms
thereof, which Plan is incorporated herein by reference as a part of this
Agreement.  Except as defined herein, capitalized terms shall have the same
meanings ascribed to them under the Plan.

2.Vesting and Forfeiture.  

(a)Vesting Schedule.  Participant shall vest in his or her rights in the
Restricted Cash pursuant to the following schedule (each date upon which vesting
occurs being referred to herein as a “Vesting Date”), subject to the conditions
of the Plan and this Agreement:

 

 



 

--------------------------------------------------------------------------------

 

Vesting

Date

Amount of Restricted Cash Vested

March 8, 2017

$

March 8, 2018

$

March 8, 2019

$

 

 

(b)Continuing Employment.  Except as provided below, vesting of Restricted Cash
pursuant to the foregoing schedule shall occur on a Vesting Date only if
Participant continues to be employed by the Corporation from the Date of Grant
to such Vesting Date.  If the Participant ceases to be employed by the
Corporation at any time prior to the final Vesting Date, for any reason or no
reason, with or without cause, except as provided below, all unvested Restricted
Cash shall be forfeited immediately and automatically on the date that
Participant's employment is terminated, without payment of any consideration to
Participant, and the Participant shall have no further rights with respect to
such Restricted Cash.  If the Participant is employed by a subsidiary of the
Corporation, any references in this Agreement to employment with the Corporation
shall instead be deemed to refer to employment with such subsidiary.

(c)Acceleration of Vesting on Death or Disability.  Notwithstanding the
foregoing, all unvested Restricted Cash shall vest effective immediately upon
(i) the death of Participant or (ii) the Administrator’s determination that
Participant suffers from a Disability (as defined below).  For purposes of this
Agreement, “Disability” means: (A) if the Participant’s employment with the
Corporation is subject to the terms of an employment agreement between the
Participant and the Corporation, which employment agreement includes a
definition of “Disability,” the term “Disability” as used in this Agreement
shall have the meaning set forth in such employment agreement during the period
that such employment agreement remains in effect; and (B) in the absence of such
an agreement, the term “Disability” shall mean a physical or mental infirmity
which impairs the Participant’s ability to substantially perform his or her
duties for a period of 180 consecutive days; provided, however, that in the
event that the Restricted Cash is “non-qualified deferred compensation” subject
to the requirements of Section 409A of the Code, the term “Disability” shall
mean “disability” as defined in Treasury Regulation Section 1.409A-3(i)(4).

(d)Accelerated Vesting of Restricted Cash on Change in Control.  If, when and to
the extent determined by the Administrator pursuant to Section 7.3 of the Plan,
in the event that the Corporation undergoes a Change in Control Event, any
unvested Restricted Cash held by the Participant will become fully vested;
provided, however, that in the event that the Restricted Cash is “non-qualified
deferred compensation” subject to the requirements of Section 409A of the Code,
any such vesting must be part of a “plan termination” that meets the
requirements of Treasury Regulation Section 1.409A-3(j)(ix)(B).

(e)[FOR CEO, PRESIDENT AND CFO ONLY] Qualifying Retirement.  Notwithstanding the
foregoing, in the event of Participant’s Qualifying Retirement, any Restricted
Cash that remains unvested as of such date shall not terminate, but shall
continue to vest on the applicable Vesting Dates as if the Participant continued
to be employed by the Corporation.  “Qualifying Retirement” means retirement by
the Participant after the Participant has (1) attained the age of 65, (2)
completed at least five years of employment with the Corporation or its
predecessor entities, and (3) remains in compliance with the terms of any
non-compete

 

--------------------------------------------------------------------------------

 

agreement between the Corporation and the Participant in place at the time of
Participant’s retirement.  In the event that subsequent to the date of the
Participant’s retirement, he breaches the terms of any such non-compete
agreement and fails to cure such breach within 60 days following written notice,
any Restricted Cash that remains unvested at such time shall be forfeited as of
the end of such cure period.  The Participant agrees that he shall give the
Corporation a minimum of six months advanced written notice of any retirement,
except where circumstances do not permit such notice in which case Participant
shall give the maximum amount of advanced notice reasonably practicable. 

 

(f)Payment.  No later than thirty (30) days following the date on which
Restricted Cash becomes vested pursuant to Section 2, above, the Corporation
shall deliver to Participant an amount of cash in United States Dollars equal to
the amount of Restricted Cash that was vested on such date.  The amount
delivered shall be reduced by all applicable withholdings.

 

3.Issuance and Limits on Transferability.  Participant’s rights hereunder shall
not be transferable except by will or the laws of descent and distribution or
pursuant to a beneficiary designation, or as otherwise permitted by Section 5.7
of the Plan.  No right or benefit hereunder shall in any manner be liable for or
subject to any debts, contracts, liabilities, or torts of Participant.  Any
purported assignment, alienation, pledge, attachment, sale, transfer or other
encumbrance that does not satisfy the requirements of this Agreement and the
Plan shall be void and unenforceable against the Corporation.  

4.No Rights.  The Restricted Cash award evidenced by this Agreement shall be an
unfunded and unsecured obligation of the Company.  In no event shall the
Participant have the right to any specific assets of the Company, and
Participant shall be treated as a general, unsecured creditor of the Company
with respect to any amount that may be earned by Participant hereunder.

5.Withholding.  All amounts payable hereunder shall be subject to and reduced by
all applicable federal, state, and local income and employment tax withholdings.

6.Authority of Administrator.  In making any decisions or taking any actions
with respect to the matters covered by this Agreement, the Administrator shall
have all of the authority and discretion, and shall be subject to all of the
protections, provided for in the Plan.  All decisions and actions by the
Administrator with respect to this Agreement, shall be made in the
Administrator’s discretion and shall be final and binding on the Participant.

7.Binding Effect.  This Agreement shall bind Participant and the Corporation and
their beneficiaries, survivors, executors, administrators and transferees.

8.No Right to Continued Employment.  The Participant acknowledges and agrees
that, notwithstanding the fact that the vesting of the Restricted Cash is
contingent upon his or her continued employment by the Corporation, this
Agreement does not constitute an express or implied promise of continued
employment or confer upon the Participant any rights with respect to continued
employment by the Corporation.  In the event that Participant is on an approved
leave of absence, vesting of the award under this Agreement while on leave from
the employ of the Corporation may be suspended, at the discretion of the
Administrator, until the Participant returns to service.

 

--------------------------------------------------------------------------------

 

 

9.Applicable Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

10.Conflicts and Interpretation.  In the event of any conflict between this
Agreement and the Plan, this Agreement shall control.  In the event of any
ambiguity in this Agreement, or any matters as to which this Agreement is
silent, the Plan shall govern including, without limitation, the provisions
thereof pursuant to which the Administrator has the power, among others, to
(i) interpret the Plan, (ii) prescribe, amend and rescind rules and regulations
relating to the Plan and (iii) make all other determinations deemed necessary or
advisable for the administration of the Plan.

11.Amendment.  The Corporation may modify, amend or waive the terms of this
award, prospectively or retroactively, but no such modification, amendment or
waiver shall impair the rights of Participant without his or her consent, except
as required by applicable law, NYSE or stock exchange rules, tax rules or
accounting rules.  Prior to the effectiveness of any modification, amendment or
waiver required by tax or accounting rules, the Corporation will provide notice
to Participant and the opportunity for Participant to consult with the
Corporation regarding such modification, amendment or waiver.  The waiver by
either party of compliance with any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by such party of a provision of this Agreement.  

12.Code Section 409A.  It is the intent of the parties that this Agreement
comply with or be exempt from the requirements of Section 409A of the Code, and
this Agreement shall be interpreted accordingly.  For purpose of Code Section
409A, all separately identifiable payments shall be treated as separate payments
for purposes of Code Section 409A, and any payment that is to be made in
installments shall be treated as a series of separate payments for purposes of
Code Section 409A.  In the event that any provision of this Agreement violates
or is likely to violate the requirements of Code Section 409A, the parties shall
cooperate in good faith to amend this Agreement to the minimum extent necessary
to comply with Code Section 409A and to provide the incentives intended
herein.  In no event, however, shall the Corporation be liable to Participant
for any taxes, interest, or penalties that may apply to Participant as a result
of the application of Code Section 409A to this Agreement or to any payments or
amounts hereunder.

13.Participant’s Acknowledgments.  The Participant acknowledges that he or she
has read this Agreement, has received and read the Plan and the Prospectus
captioned Resolute Energy Corporation 2009 Performance Incentive Plan
(“Information”), and understands the terms and conditions of this Agreement, the
Plan and the Information.

 

[Signature Page Follows.]



 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Restricted Cash Incentive
Award Agreement (Executive Officers) as of the date first written above.

 

 

RESOLUTE ENERGY CORPORATION

 

 

 

By:                                                                 

 

   Name: James M. Piccone

 

   Title: President

 

  

 

 

 

 

PARTICIPANT

 

 

 

                                                                 

 

[    ]

 

 

 

 

 

 

 

 